 

Case 1:18-cy-09987-VSB Q Ale tends

Jeni Junge ceohbey 06 265

— fF

Cke Were Jwo INCIDENTS...

e ne on .
wooo ee mob ime.
4 PHO bh our ta

ONe ON JoNe 2] AND AUG 3xp LALA Rte 35

DiD Not Come To My Heme OR KIVA Sears Befe
Tn CI NeN TS A vere beFoe, I Reported IneisenTs A

MR. Pckez A Busep |
gee: | iene WAS
A Cl(en lt T Have A RighT 14 TALK T?

‘
(K To ANYONE T Hey (Dold
je Th

VALARie Soto CaLLep me Names in spanist FAT ?

Vouk Going To Whit Down sTajas WeregoiNg mA |
WworLh Come Twila A MoNTH To THe of Fite THey

Ine WANT Two Hours OR Mope THeke Is No Wheke 7
Have To STAND IN Pain FRom My BLAo

Tscves Tae Manone PAin Ll Have A Ul Related |
SuRCoiDoSS/S Due To Wile N THe Lanslors T0ok Ie
During 41) AND THE Following Monts T Hao Te
That Toxic Smoke AND Dust THe Smell Ass F

THan To GoTo cooRt AlmogT ele ky Pay Dveing THA

my ILLNesS THeds is No Core Tcoulp of€ reer

otter Fide Frigtfers Have THe DisenseaLse
SeLt Hel Neve Askep Me LF I Need B Home
OR How Do you Feel THey Dowt chke | Reporte

  

“Fo
Nor Want Me TO TA
Come Back UpsTaies To THe oFFice ORV

 

2 oat
PO Th tee hk
[ip eee

CS

 

By Case wonkee SAM Lee ia eer #8
h eliewT AT SselF Help L was TALKING

Os! Oy 10

ae THesec

7 Se LF Help
er

oe THe yo
Alot Let

ce BATHLOM
AGGOT

ke yov CwA/T
Wedd hk
oT E

eR

T less

TO COORT-
BReATH

1 ERRIPLE
1T 77M”
THE DitKe
AM SICK
ATRNPANT

) THESE

 

THings TO THe Covet To THe SupeRuIsoR Cott

ZING OR
 

ppcwegt Case 1 Pp bosogvss Document 91 Filed 06/06 |
Jo John CRAWFaRD To Julie manag ize |
iis

Neuse Gut Sele Help COnTiNcs basement
YRims ScARS ANO Dine Dens Wollacom AN
Yoo tine To Whit KNowing THAT KAMEN CFREME
LT Reported THese THINGS To KewnT Bykve VI
6 Hen AT Sele Help He Hons vp on Te THen I
These THings To @ 3/) 311 SMT anemail TO
HRA Came TO my Home THey KegT Coming Tom
Ttolo Them Lam SLeeping 1 Noe 0 "7 esl
To my Home J. left MessaGes | po Not Want
Tree D my Rost HRA p tpl iATed SENT A
Wop To put me tn THe Hasp rad. RUM ToL MMe IT '
v chur June List Police came TOMY Home bY
To Death J Sufteed STROM Be Have ANot

Foke If I
Die My Bloc Paessote Wh? Racing £ couldn T Rec AT AC
nny Rest? POLICE webeTN My Hee fot Moks T HA
Callan me To THE Living Room And beakoon WIT
GeaRcH LA RRANT WAS Goilg

My Nepuek THE OFF ica WENT TN @
| Hein i Mpore Tam BelNng Harkassed T
My will 10 tHe Hos
AND Givin: Daoes F
ai AI TADAM 3

  
 

   

  

 

 

    
 
 
  

© Oct Samet HIG
ly DRAUER | -

port THe

p 1 worl)

DhAbS
Of I caLlea
Haan S74

Detalliaren

 

Me [Need Res T BRING Poly
casep BE OBTVSE Document 91 _ Filed 06/06/19 Page 3 of 5
|

npey Told police T tulle L KNIFE on Hi
Wars a Lie Lwas on THe House PHoNe WHer

Ol AND CALLS ToTHE Cour For Help + 5
ipreested CRAWFORD AND Julie

T hey ARe Wiiness ¢4
re to beE my Bea I toln BT

te tolo Me You Reflok1@D Peol
THpTs gen WHAT Haggens Log THIS was All

TY HAve ALL My Docoments PRooF OF WHAT
Wain tiFP Fecife viva Re Quest THat tHe.
Deny DINO Dine VALARe S070 AND Riis 4
re F Hel} IND Waal De Fenants feng ING

To Dismiss Becnuse THe SelFAcle Twolnow4l

Detan DANTS MOTION To Dismiks Penp (NG mei
Dismass ts UNTING Ud AS THey fave ALReAby t
AN ANSweR eben 1F THe COURT Dismiss Ty

Ln Claims AGAINST THes © Speg rie Deter
TRe COURY S Houlp Cxekcise Sup LemeN TAL)

Ouick PGINT/ FF State Lau) Clans AGAINS

   

Tam INocen] aL Ne

(174 DC
OKe
ARNG

le AND

Retallianan

HAMpereD
COURT

ARS

meTiON

aN 10
/Lep
he Feperal_

DONE
URIS DICTION”
TAS

 

SelF Help TND\UDvAL PetanDAtS
 

|
t91 Filed 06/06/19 Page 4 of5

Re STATE L

Case 1:18-cv-0

“Lime Pde Guetly ALenceD Seve
CLains Tm my Amended Com
Ne waTley ALlenGed FALSE ARRe ST AGatst b
eps NNy RYUAS CCARS,V

Paivane complasnin Wirnesse<

Pop FALSe AkgeSt OR Vm ppisomnenT ObEN
THe O}t Nov Actually ARR
DiRect Ley lHer A PLAIN TT
DetenDents JasTicAteh Ht
Dylice Tele Noents INCONT
See WeINTRAUROS BOARD OT &
CiTy oF NewyoR& UF C QUOTING
\. CITY OF New yoR

Noplies WHen The DeFReNDAATS He UO
haan cavse to believe FL INTIFE /S
THe DIL Not HAve P ep ASONABLE CAUSE

T flave also Al-eoca Tarentfonac
o attonil DSTRcSS AGAINST Dino
eTORMATICN

ocumen

reCAN SH Ow

LAINT. TL HA

NOeR New yoR KK €
Age spill (

ect THe PLAIN

SARREST [MAKING
THE DLaiINT
ITY OF
NG TON

THIS False AR
Do Nol !

IN FLu

NeAs I
AGAINST DINO

AWS
ve

NO
Tate Lpw
ip kle

Whe N
rir
THe

ING THE

/ a

Dect
fALE
(vilTY
Hope,
TIAN OF
Have Ale
Near

 

_PinAlly £

HAvc AVEOMT Le y
 

Case 1:18-cv- =p hese 91 Filed 06/06/19 Page 5 of
bUeGen Ne Gle gence bGAINST D)'No Deac f

NNO VALARN Sotyo.

\VHS SeARS

roa &
ene ware,
infos a.
habe, oe
Faded . a
“ine Gif Qo.
ie
ca 40
en hoy
ing bs os
a
. tonal
alee “y
p eae
a
ash sd

 

 
